Opinion
per Curiam :
On October 2,1969, appellant entered a guilty plea to the sale of heroin and was sentenced to “undergo imprisonment by separate and solitary confinement for not less than six (6) nor more than fourteen (14) years in a state correctional institution.” The Act of September 26, 1961, P. L. 1664, Sec. 780-20(d), as amended, 35 P.S. §780-20(d), provides a penalty of “imprisonment by separate or solitary confinement at labor for an indeterminate term having a minimum of five (5) years and a maximum of twenty (20) years” for the offense here involved.
Order reversed and the record remanded to the court below with directions to resentence appellant for an indeterminate term having a minimum of five (5) years and a maximum of fourteen (14) years.